Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seema Mehta on 08/26/2021.

The application has been amended in the abstract as follows: 
A method for determining a camera parameter for a camera (3) of a camera system (2) of a pickup vehicle (1) includes capturing a cargo bed (5) of the pickup vehicle (1) in an image (18) captured by using the camera (3), determining at least one first cargo bed edge line of the cargo bed (5) by optical analysis of the captured image (18) by using an electronic computing device (4) of the camera system (3), providing a function parameter for a cost function (15) by analysis of at least one first cargo bed edge line by using a regression-analysis algorithm of a solver module (14) of the electronic computing device (4), 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, no prior art was found that teaches providing a function parameter for a cost function by analyzing the at least one cargo bed edge line using a regression-analysis algorithm of a solver module of the electronic computing device and determining the camera parameter based on the cost function depending on the provided function parameter by using the electronic computing device.   Relevant art is found in the 04/01/2021 Notice of References Cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488